United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., & Jennifer Raymond, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0594
Issued: September 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2014 appellant filed a timely appeal from the September 24, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
October 10, 2013 based on his capacity to earn wages as a construction estimator.
FACTUAL HISTORY
OWCP accepted that on May 28, 2008 appellant, then a 33-year-old city carrier,
sustained a concussion, sprains of his neck, thoracic region, lumbar region, right shoulder and
upper arm, and contusions of his right knee and lower leg when the postal vehicle he was driving
1

5 U.S.C. §§ 8101-8193.

was hit on the passenger side by another motor vehicle.2 He stopped work on May 28, 2008 and
received disability compensation on the daily and periodic rolls.
In October 2008 OWCP referred appellant to Dr. Clark Race, a Board-certified
orthopedic surgeon, for a second opinion examination and evaluation regarding his physical
condition and capacity to work. In a December 2, 2008 report, Dr. Race noted that appellant
complained of chronic pain and memory problems since the accident. He diagnosed chronic
pain syndrome post motor vehicle accident with cervical, thoracic and lumbar strains, right knee
contusion, reactive depression, and chronic pain development. Dr. Race found appellant’s
prognosis to be guarded because of chronic pain and he recommended that appellant undergo a
functional capacity evaluation.
A functional capacity evaluation was performed on December 19, 2008.
In a
supplemental report on December 23, 2008, Dr. Race noted that the functional capacity
evaluators recommended that appellant avoid lifting, carrying, pushing, or pulling more than 20
pounds, avoid bending, lifting, or working from floor level. The evaluation also suggested that
appellant avoid repetitive use of awkward postures, stooping, kneeling, and crawling, and avoid
extensive periods of standing, walking and repetitive climbing. Dr. Race concluded that
appellant did not meet the requirements of his previous position and that the restrictions noted on
the functional capacity evaluation were appropriate.
Appellant returned to limited-duty work for the employing establishment in
February 2009 but he stopped work in April 2009.
In an April 9, 2009 report, Dr. Helo Chen, an attending osteopath and Board-certified
family practitioner, stated that appellant needed a high back chair with lumbar support to
maintain his limited-duty work. Appellant later asserted that the employing establishment did
not provide him with such a chair. Electromyogram and nerve conduction testing from early
2009 was consistent with an acute ongoing chronic bilateral L4 radiculopathy and right-sided L5
and S1 radiculopathy. Magnetic resonance imaging (MRI) scan testing of the right knee from
that period showed focal bone contusion involving the medial femoral condyle consistent with
direct trauma.
In a June 23, 2009 report, Dr. Robert E. Cantu, an attending Board-certified psychiatrist,
indicated that the May 28, 2008 work accident resulted in a psychiatric disability that prevented
appellant from returning to work in any capacity for the next six months.
In a July 7, 2009 report, Dr. Chen disagreed with Dr. Race’s opinion because appellant
had neurological and other physical complications as a result of his May 28, 2008 work injury
which had not been addressed. He recommended that appellant start physical therapy to help
with strength, conditioning, and pain control. Dr. Chen stated that appellant could not return to
work in any capacity.

2

Appellant previously underwent right shoulder surgery in the late 1990s and early 2000s related to his
participation in rodeos.

2

In August 2009 OWCP referred appellant to Dr. Grant McKeever, a Board-certified
orthopedic surgeon, for a second opinion examination and updated evaluation regarding his
physical condition and ability to work. In a September 21, 2009 report, Dr. McKeever described
appellant’s May 28, 2008 work injury and reported his examination findings. Based on his
examination, Dr. McKeever diagnosed chronic lumbosacral syndrome and chronic thoracic spine
syndrome. Given appellant’s orthopedic condition, Dr. McKeever saw no reason why appellant
could not return to his preinjury job without difficulty. He found that appellant appeared to have
nonorthopedic difficulties which would prohibit him from working and he recommended
continued psychiatric care.
In an October 19, 2009 report, Dr. Cantu stated that appellant met the clinical criteria for
post-traumatic stress disorder, depression and chronic pain disorder. He reported that appellant’s
conditions had responded to medication.
In October 2009 OWCP referred appellant to Dr. Henry Hare, Jr., a Board-certified
psychiatrist and neurologist, for a second opinion regarding his emotional condition. In a
November 9, 2009 report, Dr. Hare stated that appellant’s mood and affect were intense and
anxious but appropriate. Appellant appeared mildly depressed, but his speech was coherent and
his concentration, judgment, abstraction and memory were good. Dr. Hare diagnosed adjustment
disorder with mixed anxiety and depressed mood chronic (mild) under Axis I, obsessive
compulsive personality disorder under Axis II, and multiple orthopedic injuries with residual
pain under Axis III.3 He described appellant as very rigid and severely compulsive who saw
everything in black and white and was unable to negotiate, which led to occupational problems.
Dr. Hare felt appellant was totally disabled psychiatrically due to an extreme preoccupation with
health and pain. He stated that appellant was competent to do his usual job but that he was
totally disabled as long as he was fearful of returning to work.
OWCP requested that Dr. Hare clarify his November 9, 2009 report. In a January 29,
2010 supplemental report, Dr. Hare added that appellant had an adjustment disorder with anxiety
and depression and an obsessive compulsive personality disorder. The adjustment disorder,
anxiety, and depression were related to the work injury, but his obsessive compulsive personality
disorder was nonindustrial. Dr. Hare found that, because of his rigid personality, appellant could
only return to work if all of his conditions were met.
In April 2010, OWCP expanded the claim to accept unspecified anxiety, and a depressive
disorder due to the May 28, 2008 work injury. The acceptance was based on the reports of
Dr. Hare and a March 24, 2010 report of an OWCP medical adviser.
OWCP again requested that Dr. Hare clarify his opinion. In a May 20, 2010 report,
Dr. Hare stated that appellant could return to full-duty work with no restrictions relative to
musculoskeletal issues. He also indicated that, if appellant was accommodated for his physical
complaints, there was no psychiatric reason he could not return to work.
In June 2010 OWCP determined that there was a conflict between Dr. Cantu and
Dr. Hare regarding appellant’s psychiatric condition and referred appellant to Dr. Andrew
3

Dr. Hare did not perform a physical examination of appellant.

3

Brylowski, a Board-certified psychiatrist and neurologist, for an impartial medical examination
and evaluation.
In an August 19, 2010 report, Dr. Brylowski described appellant’s factual and medical
history and detailed the findings of the evaluation he conducted on that date. Appellant stated
that he felt he was suffering depression and anxiety due to his May 28, 2008 work injury and that
he had problems with his short and long-term memory following the accident. He reported that
he had nightmares about it almost every day. Appellant stated that he argued with his father and
acted-out violently with his fiancé. He reported that he had suicidal ideations without any plan.
Dr. Brylowski noted that appellant reported pain over his entire body as well as feelings
of numbness from his earlobes to his fingers and toes. Appellant reported that his pain was about
the same day or night. Dr. Brylowski indicated that, upon examination, appellant had some
limitation of motion of his neck and right shoulder and muscle strength was 4/5 in the quadriceps
and hamstrings of his right knee. He stated that appellant had weakness in many muscle groups
that could not be explained. Dr. Brylowski found appellant’s subjective complaints were out of
proportion to objective findings.
In response to a question regarding whether anxiety and depressive conditions prevented
appellant from working in any capacity, Dr. Brylowski stated “no” and noted, “The claimant has
been dealing with symptoms of anxiety and depression for a significant portion of his life. They
appear to have been exacerbated by this injury.” He advised that appellant’s anxiety and
depressive symptoms appeared to rise to the level of an adjustment reaction with anxiety and
depressed mood features. Dr. Brylowski stated that some of appellant’s symptoms were
consistent with his preexisting diagnoses and his use of psychiatric medicines. He noted, “There
is no psychiatric condition (Axis I or Axis II) related to the work injury with symptoms of
anxiety and depression that is preventing him from returning to work in any capacity.
Adjustment reaction with anxiety and depression symptoms can be treated concurrent with
employment.”
In his August 19, 2010 report, Dr. Brylowski found that appellant could return to work
for eight hours per day from a psychiatric point of view but he could not return to his regularduty position and that he would require light-duty work. He reported that he could not find a
severe primary anxiety or depressive disorder related to the work injury and that adjustment
reaction with mixed anxiety and depressed mood appeared to continue. Objective findings were
consistent with symptom over reporting and long-standing psychiatric pathology. Dr. Brylowski
recommended a neurosurgical consultation for appellant’s low back, with verification of
examination findings, and noted that a neurosurgeon might want to perform a myelogram. He
stated that his opinion was based on objective findings on physical examination and retrospective
reexamination of some of the medical records and that those findings supported the possibility of
a right knee condition or a low back condition or both.
OWCP determined that there was a conflict between Dr. Chen and Dr. McKeever
regarding the nature of appellant’s physical condition and referred appellant to Dr. Frank L.
Barnes, a Board-certified orthopedic surgeon, for an impartial examination.

4

In an October 26, 2010 report, Dr. Barnes described the May 28, 2008 work accident and
appellant’s medical history. He noted that, after the accident, appellant complained of pain in his
entire spine, right shoulder and right knee. Appellant also reported that he experienced shortterm and long-term memory loss since the accident. Dr. Barnes stated that an MRI scan of
appellant’s lumbar spine showed a right-sided disc herniation at L5-S1 which indented the nerve
root and that an MRI scan of his thoracic spine showed a right T8 disc protrusion contacting the
spinal cord. Dr. Barnes detailed the findings of the physical examination he conducted on
October 26, 2010 and diagnosed closed-head injury with symptoms of poor memory, thoracic
disc herniation, and lumbar disc herniation.
In a November 24, 2010 report, Dr. Barnes responded to OWCP’s questions noting that
appellant’s neck, lumbar, thoracic, shoulder, and knee conditions did not prevent him from
working eight hours per day in a sedentary capacity. Regarding a question about whether
appellant’s sprains and contusions had resolved, he stated that the acute sprain and contusions, in
all medical probability, had resolved within six weeks of the accident. In a November 23, 2010
work restriction form, Dr. Barnes noted that appellant could work limited duty for eight hours
daily, with restrictions, or squat or kneel.
In December 2010 OWCP asked Dr. Barnes to further clarify his work restrictions. In a
December 23, 2010 work restriction form, Dr. Barnes indicated that appellant could perform
limited-duty work for eight hours per day, with restrictions of walking for two hours per day,
standing for one hour per day, operating a motor vehicle at work for two hours per day and
lifting, pushing, or pulling up to 20 pounds. He could twist, bend, stoop, squat, or climb for onehalf hour per day for each activity.4 In January 2010 OWCP asked Dr. Barnes to clarify the
number of hours that appellant could lift. In a January 10, 2011 work restriction form,
Dr. Barnes stated that appellant could sit eight hours daily while performing limited duty for
eight hours daily. He had restrictions of walking for two hours per day, standing for two hours
per day, operating a motor vehicle at work for one hour per day and lifting 10 pounds for two
hours per day. Appellant could not squat or climb.
In various 2010 and 2011 reports, Dr. Chen continued to note that appellant was totally
disabled due to thoracic, lumbar, and right knee conditions.
In February 2011, appellant began to participate in OWCP-sponsored vocational
rehabilitation efforts. A February 18, 2011 report noted that appellant stated that he had worked
for a construction company as a manager from 1998 to 2003. Appellant indicated that he
supervised a crew of 10 to 15 employees and coordinated mostly residential remodeling jobs and
that his job included assigning crews and ensuring that they had materials for the job.
In April 2011 Edward Hernandez, appellant’s vocational rehabilitation counselor at the
time, indicated that he had basic computer skills in using Microsoft Office Word and he
suggested that he undergo additional vocational training so that he would be able to use
Microsoft Excel, Outlook, and Power Point.

4

Dr. Barnes indicated on the form that appellant’s poor coordination, extremity atrophy and bilateral leg
weakness and numbness prevented him from performing more strenuous work than sedentary work.

5

In an undated report, Beth Deans, a certified vocational evaluator, reported the findings
of vocational testing she administered to appellant on May 19 and 20, 2011. She noted that
appellant’s general cognitive ability appeared to be considerably below the average range at the
time according to the results of the differential aptitude test. Appellant scored in the low range
on both the verbal and the numerical portions and his abstract reasoning and spatial scores.
Ms. Deans indicated that vocational training or an apprenticeship would be achievable with
appellant’s high motivation. Appellant’s best job matches between aptitudes and interests were
park worker (booth), security guard, and retail sales clerk. He needed improvement in his
academic skills to work as an insurance clerk, advertising manager or sales representative (farm
and garden). Ms. Deans stated that appellant’s constant pain and medications may have
seriously affected his cognitive functioning and memory during the vocational testing and
indicated that he appeared to need cognitive retraining before attempting any formal job training.
In a June 29, 2011 report, Mr. Hernandez stated that he had planned for appellant to
participate in computer skills retraining, however the next available training was
September 2011. Mr. Hernandez stated that appellant could perform the constructed position of
construction estimator, a job listed in the Department of Labor’s Dictionary of Occupational
Titles. He stated that appellant’s work history showed 10 years of work as a superintendent for a
small construction company that involved scheduling construction projects, assigning work
crews and purchasing supplies.
The construction estimator position involved analyzing blueprints, specifications,
proposals, and other documentation to prepare time, cost, and labor estimates for constructionrelated projects and services. The construction estimator must review data to determine material
and labor requirements and prepare estimates for planning, organizing and scheduling work. The
job also involves preparing bids, selecting vendors or subcontractors and determining cost
effectiveness. The construction estimator conducts special studies to develop standard hour and
cost data and consults with clients, vendors, or others to discuss and formulate estimates and
resolve issues. The physical demands of the construction estimator position, classified as
sedentary in nature, included occasional lifting up to 10 pounds, frequent reaching and handling
and occasional fingering. Appellant’s vocational rehabilitation counselor performed a labor
market survey on June 20, 2011 and found that the construction estimator position still was
reasonably available in appellant’s commuting area at a weekly wage of $600.00.
Appellant attempted to find a job over the course of 90 days, but he was not successful in
his job placement efforts. His vocational rehabilitation file was closed in late October 2011.
In a June 19, 2012 letter, OWCP advised appellant that it proposed to reduce his
compensation based on his capacity to earn wages as a construction estimator. It noted that the
opinion of Dr. Barnes showed that his physical condition did not prevent him from performing
the construction estimator position5 and that the opinion of Dr. Brylowski showed that his
psychiatric condition did not prevent him from performing the position. OWCP noted that
appellant’s vocational rehabilitation counselor provided an opinion that he was vocationally
5

OWCP indicated that appellant’s physical work abilities were described by the work restrictions form that
Dr. Barnes completed on January 10, 2011.

6

capable of working as a construction estimator. Appellant was provided 30 days from the date of
the letter to submit evidence and argument challenging the proposed action.
Appellant submitted a July 9, 2012 report in which Dr. Chen stated that he could only
work for four hours per day due to his multiple medical problems. Dr. Chen indicated that
appellant continued to suffer from pain in his neck, upper back, lower back, right shoulder and
right knee and that he also had anxiety and depressive disorders.
Appellant’s vocational rehabilitation counselor performed another labor market survey on
September 2, 2013 and found that the construction estimator position still was reasonably
available in appellant’s commuting area at a weekly wage of $600.00. The position had the same
duties and physical requirements as it did in June 2011.
In a September 24, 2013 decision, OWCP reduced appellant’s compensation effective
October 10, 2013 based on his capacity to earn wages as a construction estimator. It indicated
that the weight of the medical evidence continued to rest with the opinions of the impartial
medical specialists Dr. Barnes and Dr. Brylowski, respectively.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.6 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.7
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity, or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of his or her injury, his or her degree of physical
impairment, his or her usual employment, his or her age, his or her qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect his or her wage-earning capacity in his or her disabled condition.8 Wage-earning
capacity is a measure of the employee’s ability to earn wages in the open labor market under
normal employment conditions.9 The job selected for determining wage-earning capacity must
be a job reasonably available in the general labor market in the commuting area in which the
employee lives.10 The fact that an employee has been unsuccessful in obtaining work in the
6

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

See E.W., Docket No. 14-584 (issued July 29, 2014); 5 U.S.C. § 8115(a).

9

Albert L. Poe, 37 ECAB 684, 690 (1986).

10

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).

7

selected position does not establish that the work is not reasonably available in his commuting
area.11
In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted
the employment injury.12 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.13
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the U.S. Department of Labor, Dictionary of Occupational Titles or otherwise available in the
open labor market, that fits that employee’s capabilities with regard to his or her physical
limitations, education, age, and prior experience. Once this selection is made, a determination of
wage rate and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.14
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”15 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.16 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.
The Board has held that stale medical evidence cannot form the basis for current
evaluation of residual symptomology, disability determination, or other medical determinations.

11

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

12

See Jess D. Todd, 34 ECAB 798, 804 (1983).

13

N.J., 59 ECAB 397 (2008).

14

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Albert C. Shadrick, 5 ECAB 376 (1953).

15

5 U.S.C. § 8123(a).

16

William C. Bush, 40 ECAB 1064, 1075 (1989).

8

For example, in the case of J.A.,17 the Board held that medical reports from November 2010 were
of limited probative value regarding the claimant’s medical condition as October 2012.18
ANALYSIS
OWCP accepted that on May 28, 2008 appellant sustained a concussion, sprains of his
neck, thoracic region, lumbar region, right shoulder and upper arm, and contusions of his right
knee and lower leg when his work vehicle was struck by another vehicle. It later accepted that
he sustained anxiety and depressive disorder due to the May 28, 2008 work injury. Appellant
stopped work on May 28, 2008 and received disability compensation. He returned to limitedduty work for the employing establishment in February 2009 but he stopped work in April 2009.
Appellant received disability compensation on the periodic rolls.
OWCP reduced appellant’s compensation effective October 10, 2013 due to his capacity
to earn wages as a construction estimator. The determination that appellant was physically
capable of working as a construction estimator was based on the opinion of Dr. Barnes, a Boardcertified orthopedic surgeon who served as an impartial medical specialist. The determination
that he was psychiatrically capable of working as a construction estimator was based on the
opinion of Dr. Brylowski, a Board-certified psychiatrist and neurologist, who also served as an
impartial specialist. OWCP found that these opinions constituted the weight of the medical
opinion evidence with respect to appellant’s physical and psychiatric medical conditions and that
they resolved the conflicts in the medical opinion evidence with respect to these matters.
The Board notes that OWCP properly referred appellant to Dr. Barnes and Dr. Brylowski
for impartial medical examinations.19 However, OWCP improperly relied on their opinions to
determine that appellant was physically and psychiatrically able to work as a construction
estimator. In this case, the medical evidence upon which OWCP relied to determine appellant’s
ability to work as a construction estimator was stale.
Dr. Barnes’ opinion regarding appellant’s ability to work from an orthopedic standpoint
was based on a physical examination of appellant conducted on October 26, 2010.20
17

Docket No. 13-1657 (issued February 3, 2014).

18

See also Keith Hanselman, 42 ECAB 680 (1991); Ellen G. Trimmer, 32 ECAB 1878 (1981) (reports almost two
years old deemed invalid basis for disability determination and loss of wage-earning capacity determination);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a Constructed
Position, Chapter 2.816.4(d) (June 2013) (a wage-earning capacity determination must be based on a reasonably
current medical evaluation).
19

OWCP properly determined that there was a conflict in the medical opinion evidence regarding appellant’s
physical condition between Dr. Chen, an attending osteopath and Board-certified family practitioner, and
Dr. McKeever, a Board-certified orthopedic surgeon, who served as an OWCP referral physician. It also properly
determined that there was a conflict in the medical opinion evidence regarding appellant’s psychiatric condition
between Dr. Cantu, an attending Board-certified psychiatrist, and Dr. Hare, a Board-certified psychiatrist and
neurologist, who served as an OWCP referral physician. See supra note 15.
20

Dr. Barnes initially completed his narrative report and work restrictions evaluation form on October 26, 2010.
He later completed work restrictions evaluation forms on November 23 and December 23, 2010 and January 10,
2011, but these were not based on any additional examination of appellant.

9

Dr. Brylowski’s opinion regarding appellant’s ability to work from a psychiatric standpoint was
based on a psychiatric examination of appellant conducted on August 19, 2010. These opinions
would not provide a reasonably accurate assessment of appellant’s medical condition and ability
to work around the time OWCP adjusted his compensation effective October 10, 2013. The
Board has had occasion to evaluate the probative value of older medical reports and, because
cases differ, it has never adopted a rigid standard. However, in J.A.,21 the Board held that in that
case medical reports from November 2010 were of limited probative value regarding the
claimant’s medical condition as October 2012.
The Board further notes that, although appellant had considerable experience in the
construction field and his vocational rehabilitation counselor approved the position, there is
evidence in the record that several physicians noted appellant’s problems with short-term and
long-term memory. Vocational testing from May 2011 suggested that appellant had cognitive
ability considerably below the average range particularly with regard to skills needed for
technical or administrative types of jobs.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation effective
October 10, 2013 based on his capacity to earn wages as a construction estimator.
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.22
Issued: September 4, 2015
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

See supra note 17.

22

Michael E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

10

